FILED
                            NOT FOR PUBLICATION                             OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAIRO FERNANDO MIER-CARDENAS,                    No. 09-16836

               Petitioner - Appellant,           D.C. No. 1:09-cv-00209-LJO

  v.
                                                 MEMORANDUM *
NEIL H. ADLER, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Federal prisoner Jairo Fernando Mier-Cardenas appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2241 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mier-Cardenas challenges a disciplinary decision in which he was found

guilty of possession, manufacture, or introduction of a hazardous tool. He

contends that he did not receive adequate notice of the charges. This contention

fails because Mier-Cardenas was provided with enough information about the

factual basis for the charge “to enable him to marshal the facts and prepare a

defense.” Wolff v. McDonnell, 418 U.S. 539, 564 (1974).

      Mier-Cardenas also contends that the hearing officer’s decision was not

supported by the evidence. “Some evidence” supports the prison disciplinary

decision. Superintendent v. Hill, 472 U.S. 445, 454 (1985).

      AFFIRMED.




                                          2                                      09-16836